DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/06/2022 has been entered. The replacement drawing sheet for Figure 1 has been entered. Claims 1-2 and 4-19 remain pending in the application. Claims 3 and 20 are cancelled. Claims 1 and 16 have been amended. Applicant’s amendments to the claims have overcome each and every objection set for in the Non-Final Office Action mailed on 11/23/2021.

Allowable Subject Matter
Claims 1-2, and 4-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination an aircraft comprising: an elongated fuselage extending between a nose section and a tail section thereof, said fuselage having an upswept underside in said tail section; and a boundary layer ingestion propulsor positioned in said tail section, said propulsor comprising a fan radially encased by a nacelle circumscribing the elongated fuselage, said nacelle defining a leading edge line extending from a top dead center to a bottom dead center of said nacelle intersecting an axis of rotation of said fan at an angle no greater than seventy degrees, wherein said bottom dead center is positioned forward of said top dead center along the axis of rotation at an axial distance greater than a shortest distance from said top dead center to said axis of rotation in addition to the other details subsequently presented in dependent claims. The prior art of record also fails to show a method of operating such an apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644